t c memo united_states tax_court bradley m cohen and kathy a cohen petitioners v commissioner of internal revenue respondent docket no filed date robert c keller for petitioners james n beyer for respondent memorandum findings_of_fact and opinion cohen judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for respondent also determined an addition_to_tax of dollar_figure under sec_6651 a and a penalty of dollar_figure under sec_6662 subsequently through an amendment to answer respondent asserted an increased deficiency of dollar_figure addition_to_tax of dollar_figure and penalty - - of dollar_figure after concessions the issues for decision are whether petitioners failed to report income reflected in bank_deposits controlled by them whether income reported on schedule c profit or loss from business should be recharacterized as wages and accompanying deductions disallowed whether petitioners are liable for an addition_to_tax under sec_6651 and whether petitioners are liable for an accuracy-related_penalty under sec_6662 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference in addition because petitioners failed to comply with an order to supplement their responses to respondent’s request for admissions some facts are deemed admitted pursuant to rule petitioners resided in ottsville pennsylvania at the time they filed their petition bradley mark cohen enterprises inc bradley m cohen petitioner was the sole shareholder and sole corporate officer of bradley mark cohen enterprises inc bmc until its dissolution on date during its existence bmc elected to be treated as an s_corporation bmc maintained a bank account with corestates bank bmc account and petitioner deposited dollar_figure into this account during bmc did not file a form_1120s u s income_tax return for an s_corporation to report the dollar_figure as gross_receipts the deposits into the bmc account were not reported as income on petitioners’ return or otherwise accounted for by petitioners nationwide home improvement limited petitioner was also the sole shareholder and sole corporate officer of nationwide home improvement limited nhil during nhil conducted remodeling services and aided customers in securing financing for improvements petitioner filed a form_2553 election by a small_business_corporation to change the status of nhil from a c_corporation to an s_corporation effective as of date the internal_revenue_service irs approved the election in during petitioner provided management services to nhil working about to hours per week these services included petitioner’s meeting with clients and conducting sales for nhil nhil paid dollar_figure to petitioner as compensation_for the management services provided on nhil’s return the preparer joseph m grey grey treated this amount as compensation paid to an officer - nhil maintained a meridian bank account nhil account and petitioners deposited dollar_figure into the account in of these deposits dollar_figure were nontaxable insurance proceeds and nontaxable transfers from other bank accounts controlled by petitioners nhil filed a form_1120 u s_corporation income_tax return for nhil reported gross_receipts of dollar_figure and taxable_income of dollar_figure thus in nhil had total unexplained deposits of dollar_figure nhil received four payments totaling dollar_figure in from green tree financial servicing corp green tree income these payments were not deposited into the nhil account or any other account controlled by petitioners personal finances on date petitioners purchased a house for dollar_figure in ottsville pennsylvania petitioners secured a mortgage on the property through ge capital mortgage corp in order to qualify for the mortgage petitioners completed a mortgage application reporting a base monthly income of dollar_figure from nhil petitioners maintained two accounts with union national bank during one account was titled nationwide home remodelers group bradley mark cohen nationwide account and the second was titled bradley mark cohen or kathy cohen cohen account in petitioners deposited dollar_figure into the nationwide - - account of these deposits dollar_figure were nontaxable transfers from bank accounts controlled by petitioners petitioners also deposited dollar_figure into the cohen account during of these deposits dollar_figure represented nontaxable items petitioners had unexplained deposits into the two accounts in totaling dollar_figure during petitioners maintained a brokerage account with bear sterns co inc brokerage account petitioners recognized short-- and long-term_capital_gains of dollar_figure in federal tax returns grey acted as petitioners’ accountant and filed both business and personal returns for petitioners beginning in or around petitioners filed a joint federal_income_tax return for on date they reported adjusted_gross_income of dollar_figure no taxable_income and self-employment_tax of dollar_figure on their schedule c petitioners reported gross_receipts of dollar_figure other income of dollar_figure and expenses of dollar_figure petitioners reported a net profit of dollar_figure as business income on their return grey prepared petitioners’ personal return and the form_1120 for nhil grey reviewed the return with petitioners who then signed the return on date petitioners filed a form 1040x amended u s individual_income_tax_return for the only change reported on this return was a claim by petitioners for the earned - - income_tax_credit for as a result of filing the amended_return petitioners received a refund of tax in the amount of dollar_figure procedural matters the examination of petitioners’ income_tax_liability for arose out of an examination of nhil’s employment_tax liability during the examination petitioners did not provide any information to respondent’s revenue_agent and failed to produce bank records or documentation in support of their position petitioners informed grey who represented petitioners during the audit that the records were missing or were not in their possession the notice_of_deficiency was sent to petitioners on date shortly prior to expiration of the period of limitations third-party records received pursuant to summonses for various bank accounts were received by the irs subsequent to the notice_of_deficiency and disclosed additional bank deposit income respondent then amended his answer to allege an increased deficiency addition_to_tax and penalty on date petitioners answered respondent’s interrogatories and request for admissions the interrogatories specifically asked petitioners to identify any nontaxable sources of the deposits made into the nationwide account the cohen account or the nhil account petitioners responded that they - j- could not identify any document showing a nontaxable source because they were not in possession of their records the interrogatories asked petitioners to provide the name current address current telephone number and occupation of all persons who have any personal knowledge as to the non-taxable sources of deposits into petitioner husband’s union national bank account nationwide account for the year and referred to above also provide a description of their anticipated testimony and indicate the persons’ relationship to petitioners respondent used similar language to inquire about the cohen account and the nhil account petitioners responded that they were not aware of anyone at present having any knowledge of information mentioned in respondent’s interrogatory petitioners used similar language in response to interrogatories referring to the cohen account and the nhil account respondent requested that petitioners produce documents relating to deposits made into each of their accounts specifically respondent requested that petitioners provide all work papers deposit slips bank statements and any other documents showing the correct non-taxable transfers and the nature of those non-taxable items for the nationwide account the cohen account the bmc account and the nhil account on date petitioners responded to the request for production of documents by stating petitioners do not presently have any record mentioned herein opinion i unreported income from bank_deposits it is a taxpayer’s responsibility to maintain adequate books_and_records sufficient to establish his or her income see sec_6001 dilleo v commissioner 96_tc_858 affd 959_f2d_16 2d cir when a taxpayer fails to maintain these records respondent may determine income under the bank_deposits method id a bank deposit is prima facie evidence of income id pincite 87_tc_74 the bank_deposits method of reconstruction assumes that all money deposited into a taxpayer’s account is taxable_income unless the taxpayer can show a nontaxable source for the income see dilleo v commissioner supra pincite a income from bmc based on deposits made into the bmc account respondent determined in the notice_of_deficiency that petitioners had unreported flowthrough income from the s_corporation in the amount of dollar_figure petitioners’ sole argument on this issue is that bmc ceased to be in existence prior to because petitioner submitted an out of existence withdrawal affidavit to the commonwealth of pennsylvania petitioners bear the burden of showing that the deposits made into an account that they control represent nontaxable income the burden does not shift to respondent under section --- - because petitioners failed to introduce credible_evidence of the nontaxable nature of the deposits and petitioners failed to maintain adequate_records to support their position by using the bank_deposits method respondent has made a prima facie case that petitioners have received income in any event petitioners have stipulated to the amount of the deposits made into the bmc account and have offered no argument as to the nontaxable nature of the amounts petitioners’ argument that bmc was not in existence is irrelevant to this issue because petitioners remained in control of the bmc account during we therefore conclude that the dollar_figure represents additional unreported income to petitioners b unreported self-employment_income and flowthrough income from nhil respondent asserts that petitioners received dollar_figure of self-employment_income based on unexplained bank_deposits made into the nationwide account and the cohen account respondent also asserts that petitioners received flowthrough income from nhil of dollar_figure based on unexplained deposits of dollar_figure made into the nhil account the green tree income of dollar_figure and nhil’s taxable_income of dollar_figure erroneously reported on form_1120 petitioners have admitted receipt of the green tree income and have not shown that the s_corporation_election made by them for was not effective we focus then on the treatment -- - of the unexplained deposits into all three of the accounts totaling dollar_figure the burden_of_proof with respect to the unreported income still in dispute is on respondent because he asserted the increased deficiencies in his amendment to answer rule a because petitioners failed to maintain adequate_records of their business activities for the irs secured petitioners’ records to determine income under the bank_deposits method based on the bank records for the nationwide account the cohen account and the nhil account and on the stipulated facts concerning deposits into those accounts respondent determined that petitioners had unreported income respondent has met his burden and petitioners must show that the deposits arose from nontaxable sources petitioners dispute respondent’s computation by combining all of the unreported income into a total of dollar_figure including the deposits the green tree income and nhil’s income of this amount petitioners admit to unreported income of dollar_figure and dispute only dollar_figure petitioners assert that dollar_figure represents gross_proceeds from the sale of capital assets which were deposited into various accounts under the control of the petitioners petitioners raised this argument in their reply brief although petitioners’ argument is somewhat unintelligible they appear to claim that this amount should be considered as additional nontaxable income because it was transferred from another account under petitioners’ control however petitioners stipulated prior to trial to the amount of the deposits that represented nontaxable amounts and we are not persuaded that respondent did not already consider sales proceeds in determining nontaxable transfers in part because the amounts stipulated as nontaxable exceeded the sales proceeds petitioners failed to identify or prove specific deposits made into their bank accounts from their brokerage account that coincide in time or amount to the sales of capital assets petitioners are raising a belated argument based on speculation that lacks credibility petitioners dispute the remaining dollar_figure claiming that this amount represented a loan from petitioner’s deceased father prior to trial during examination of their return and in response to discovery requests petitioners did not mention any loan from petitioner’s father at trial petitioner testified that he received a loan from his father in of dollar_figure that was paid to him over time in various increments in both cash and wire transfers petitioner stated that about dollar_figure or dollar_figure was lent to him in cash and was deposited in various bank accounts maintained by petitioners petitioner stated that he repaid about dollar_figure of the loan prior to his father’s death petitioners claim in their reply brief that dollar_figure of the loan was actually deposited into their accounts and that the remaining dollar_figure was used to pay expenses an alleged loan agreement between petitioner and his father was presented at trial but was not received into evidence because petitioners had failed to comply with the court’s standing_pretrial_order concerning exchange of documents the late production of the document prejudiced respondent’s ability to test its authenticity in any event there was no reliable evidence of funds actually transferred to petitioner from his father petitioners failed to file a trial memorandum required by the court’s standing_pretrial_order but at the calendar call petitioners’ counsel represented to the court that petitioner’s mother would be a witness she was never called to testify leaving petitioner’s testimony uncorroborated the uncorroborated testimony offered by petitioner lacks credibility and contradicts the stipulations and we decline to accept petitioners’ belated explanation as proof of nontaxable deposits see eg tokarski v commissioner t c pincite petitioner testified at trial that about dollar_figure of nhil’s receipts were deposits from customer accounts that were later refunded or returned to the customers petitioners failed to provide any documentation of these refunds until the day before trial occurred and have not shown that they represented items included in their reported receipts petitioners also failed to identify these refund amounts in response to discovery requests we are not persuaded that these amounts should be offset against petitioners’ unreported income from nhil il employment status respondent determined in the notice_of_deficiency that dollar_figure reported on petitioners’ schedule c as income from nhil should be recharacterized as wages and that the business deductions claimed by petitioners on schedule c should be disallowed for lack of substantiation or claimed only as employee_expenses on schedule a itemized_deductions respondent argues that petitioner was an employee of nhil because he was an officer who performed substantial services for nhil petitioner asserts that he was not an employee of nhil petitioners rely on several arguments that have been rejected in analogous circumstances under sec_3121 the term employee includes any individual who has the status of an employee under the common_law paragraphs and of sec_3121 describe other individuals who are considered employees regardless of their status under the common_law individuals described within those paragraphs are commonly referred to as statutory employees see 119_tc_121 one category of statutory_employee is defined as any officer of a corporation sec_3121 regulations clarify the scope of sec_3121 in determining the employee status of corporate officers as follows generally an officer of a corporation is an employee of the corporation however an officer of a corporation who as such does not perform any services or performs only minor services and who neither receives nor is entitled to receive directly or indirectly any remuneration is considered not to be an employee of the corporation sec_31 d - b employment_tax regs consequently if an officer performs substantial services for a corporation and receives remuneration for those services that officer is an employee see 117_tc_141 affd sub nom 54_fedappx_100 3d cir in this case petitioner falls within the definition of an employee because he was an officer of nhil who provided substantial services petitioner worked about to hours a week for nhil throughout the year he ran the company he was the only individual who provided management services and he received compensation_for those services petitioners argue that respondent has disregarded the employer and employee relationship under common_law in determining petitioner’s status petitioners focus on the argument that respondent disregards the question of fact as to whether the corporation exercises any control_over its officer -- - they argue that an employer cannot be his own employee and that no other person controlled petitioner in his work for nhil to accept petitioners’ contentions that there was a lack of control_over petitioner would be the eguivalent of disregarding the corporate form in which petitioner chose to conduct his business caselaw does not permit a taxpayer to use his or her dual role as a shareholder of and service provider to a corporation as grounds for ignoring the legal ramifications of the business form he selected see 319_us_436 joseph m grey pub accountant p c v commissioner supra pincite respondent properly recharacterized petitioner’s income as wages and disallowed petitioners’ schedule c deductions petitioners claim that they are entitled to deductions not previously claimed for business_expenses mortgage interest and real_estate tax_payments for respondent has conceded petitioners’ deductions for mortgage interest and real_estate_taxes petitioners claim that checks were written from their accounts for various expenses that would have been deductible if they had itemized their deductions at the time of filing their return petitioners argue that respondent should have provided these checks to the court however petitioners bear the burden of showing their entitlement to deductions 512_f2d_882 9th cir affg tcmemo_1972_133 under sec_6001 petitioners bear the sole responsibility for maintaining their business records they have neither identified nor proven any additional deductions to which they are entitled the categories duplicate those claimed on nhil’s return and appear questionable as employee_expenses no deductions may be allowed on this record addition_to_tax and penalty respondent determined an addition_to_tax for failure_to_file timely under sec_6651 and an accuracy-related_penalty for substantial_understatement under sec_6662 a respondent has the burden of production under sec_7491 for the addition_to_tax and the penalty and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 respondent determined the addition_to_tax for late filing because petitioners did not file until date sec_1_6081-4 income_tax regs provides for an automatic 4-month extension if the taxpayer files an application_for extension on form_4868 application_for automatic_extension of time to file u s individual_income_tax_return on or before the due_date for filing the return if certain requirements are met there is no evidence that petitioners applied for an extension of time to - file their return respondent has met his burden under sec_7491 by establishing petitioners’ late filing to avoid the addition_to_tax for filing a late return petitioners have the burden of proving that the failure_to_file did not result from willful neglect and that the failure was due to reasonable_cause see 469_us_241 to prove reasonable_cause a taxpayer must show that he or she exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301 l c proced admin regs petitioners argue against the imposition of the addition_to_tax by claiming that they were not in possession of the records and that they suffered tragedies in the loss of close relatives although petitioner testified that his father died in and that his mother-in-law and sister-in-law had both died it is unclear from the record exactly when these events occurred in any event petitioner continued to carry ona business throughout the tax_year making a considerable income from the business a taxpayer's selective inability to perform his or her tax obligations while performing regular business does not excuse failure_to_file see eg watts v commissioner tcmemo_1999_416 wright v commissioner tcmemo_1998_224 affd 173_f3d_848 2d cir petitioners’ -- - failure to retain their files does not excuse them from their tax obligations because it is their responsibility to retain those records respondent's determination with respect to the addition_to_tax under sec_6651 is sustained under sec_6662 a taxpayer may be liable for a penalty of percent on the portion of an underpayment_of_tax attributable to a substantial_understatement of tax or due to negligence or disregard of rules or regulations sec_6662 whether the penalty is applied because of a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the understatements as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner supra pincite the decision as to whether the taxpayer acted with reasonable_cause and good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good_faith reliance on the advice of a tax professional see id the term understatement is defined as the excess of the amount of tax required to be shown on the return for the taxable_year over the amount of tax_shown_on_the_return for the taxable_year sec_6662 a based on petitioners’ concessions of unreported income of dollar_figure without even considering our conclusion that they had additional substantial amounts of income a prima facie case exists for imposition of the penalty the record in this case negates any mitigation by reasonable_cause and petitioners have not shown good_faith or reasonable reliance on grey their failure to maintain adequate books_and_records constitutes negligence particularly when that failure resulted in substantial underreporting of income see sec_6662 the penalty determined by respondent is sustained to reflect the foregoing and the concessions of the parties decision will be entered under rule
